Case 2:21-cv-01394-GEKP Document5 Filed 04/15/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RICHARD VOLGRAF, :

Plaintiff : CIVIL ACTION

v.

GARRISON PROPERTY AND :
CASUALTY INSURANCE COMPANY, : No. 21-1394

Defendant :

MEMORANDUM
PRATTER, J. , APRIL 15, 2021

Richard Volgraf sustained severe and permanent head and back injuries after the car he
was driving was struck. At the time of the accident, Mr. Volgraf had insurance coverage under a
policy issued by Garrison Property and Casualty Insurance Company. Because the extent of
Mr. Volgraf’s injuries exceeded the offending driver’s bodily injury policy coverage limits, he
demanded payment of underinsured motorist benefits from Garrison under his own policy. Nearly
two years after the initial demand, Garrison offered only a fraction of what Mr. Volgraf believes
he is legally entitled to. So, Mr. Volgraf is suing for breach of contract and statutory bad faith.

Garrison moves to dismiss only the bad faith claim. For the reasons that follow, the Court
denies the motion.

BACKGROUND

Asa result of the accident, Mr. Volgraf alleges he sustained serious and permanent injuries
including a traumatic brain injury, injury to multiple discs in his back, and post-concussion
syndrome. Doc. No. 1-3 (Compl.) {{{ 27-28. Based on his injuries, he provided notice to Garrison
of his intent to seek underinsured motorist benefits under his policy. His policy provided for

underinsured motorist benefits totaling $900,000.00—heightened coverage in exchange for which

 

 

 

 
Case 2:21-cv-01394-GEKP Document5 Filed 04/15/21 Page 2of5

he paid increased premiums. Id. JJ 14-15. Mr. Volgraf sent his initial demand in October 2018.
id. { 16.

Along with his initial formal demand, Mr. Volgraf alleges that he also submitted relevant
medical records and reports. Jd. He contends that he complied in all other respects with the terms
and conditions of the policy, including supplementing his initial submission of documents with
updated records and expert reports that set forth the extent of his injuries, estimated costs of care
of $289,692.80, and estimated total loss of earnings of $854,033.00. Jd. J 17-20, 22.

Garrison allegedly promised an evaluation of Mr. Volgraf’s claim by the end of May 2020
as well as an offer. Neither were provided to him despite repeated follow-ups. Instead, in
September 2020—roughly 20 months after the initial demand—Garrison offered Mr. Volgraf
$75,000. Jd. §26. The wide disparity between Mr. Volgraf’s demand and Garrison’s offer
' prompted this case.

LEGAL STANDARD

A Rule 12(b\(6) motion to dismiss tests the sufficiency of a complaint. To provide a
defendant with fair notice, a plaintiff must provide “more than labels and conclusions, and a
formulaic recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly,
550 U.S. 544, 555 (2007). The Third Circuit Court of Appeals instructs the reviewing court to
conduct a two-part analysis. First, any legal conclusions are separated from the well-pleaded
factual allegations and disregarded. Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir.
2009). Second, the court determines whether the facts alleged establish a plausible claim for relief.
Id, at 211.

To that end, “courts accept all factual allegations as true, construe the complaint in the light

most favorable to the plaintiff, and determine whether, under any reasonable reading of the

 

 

 

 
Case 2:21-cv-01394-GEKP Document5 Filed 04/15/21 Page 3of5

complaint, the plaintiff may be entitled to relief.” /d. at 210. Ifthe court can only infer “the mere
possibility of misconduct,” the complaint has failed to show an entitlement to relief. Jd. (citing
Ashcroft v. Igbal, 556 U.S. 662, 679 (2009)).

DISCUSSION

Garrison moves to dismiss Count II of the Complaint, alleging statutory bad faith by an
insurer. 42 Pa. C.S. § 8371. It contends that the Complaint lacks the particularity required to state
a claim and contains only conclusory allegations of bad faith. The Court cannot agree.

Under Pennsylvania law, to recover on a bad faith action against an insurer, a plaintiff must
establish by clear and convincing evidence both “(1) that the insurer did not have a reasonable
basis for denying benefits under the policy and (2) that the insurer knew or recklessly disregarded
its lack of a reasonable basis.” Rancosky v. Washington Nat'l Ins. Co., 170 A.3d 364, 377 (Pa.
2017); 42 Pa. C.S. § 8371. The Third Circuit Court of Appeals has expressed that “mere
negligence or bad judgment is not bad faith.” Canfield v. Amica Mut. Ins. Co., No. CV 20-2794,
2020 WL 5878261, at *4 (E.D. Pa. Oct. 2, 2020) (quoting Nw. Mut. Life Ins. Co. v. Babayan, 430
F.3d 121, 137 (3d Cir. 2005)). Rather, bad faith in this context means a “frivolous or unfounded
refusal to pay proceeds of a policy . .. a breach of a known duty . . . through some motive of self-
interest or ill will.” Babayan, 430 F.3d at 137,

The allegations as currently pled are at least sufficient to support a bad faith claim. To be
sure, district courts in this Circuit, including this Court, “have routinely dismissed bad faith claims
reciting only ‘bare bones’ conclusory allegations unsupported by facts sufficient to raise the claims
toa level of plausibility.” Satterfield v. Gov’t Ins. Emps. Co., No. CV 20-1400, 2020 WL 7229763,
at *2 (E.D. Pa. Dec. 8, 2020) (collecting cases). And, a “low ball” offer does not, by itself, amount

to bad faith. Canfield, 2020 WL 5878261, at *4; Johnson v. Progressive Ins. Co., 987 A.2d 781,

 
Case 2:21-cv-01394-GEKP Document5 Filed 04/15/21 Page 4of5

785 (Pa. Super. Ct. 2009) (an insurer’s “failure to immediately accede to a demand for the policy
limit cannot, without more, amount to bad faith”). But the Complaint in its present iteration alleges
more than boilerplate legal conclusions and a “normal dispute” between insurer and insured.

Garrison does not appear to dispute that Mr. Volgraf’s policy provides up to $900,000 in
underinsured motorist benefits or that Mr. Volgraf agreed to pay heightened premiums in exchange
for these increased benefits. Nor does the insurer suggest that Mr. Volgraf was somehow at fault
or negligent in causing the accident. As a result of his allegedly permanent injuries, he pleads that
he will forgo approximately $850,000 in earnings, and that his estimated cost of care alone is
roughly five times the amount offered by Garrison. Construing these allegations as true, as the
Court must, Mr. Volgraf’s estimated damages are many orders of magnitude greater than
Garrison’s offer. Taken together, the Complaint plausibly establishes a bona fide claim that
Garrison lacked a reasonable basis to deny benefits. Davis v. Nationwide Mut. Ins. Co., 228 F.
Supp. 3d 386, 389 (E.D. Pa. 2017) (“unreasonably low” offer given loss of work and cost of
treatment adequately pled bad faith).

The Court also has enough facts to plausibly infer that Garrison knew or recklessly
disregarded a lack of a reasonable basis to deny benefits. See Pasqualino . State Farm Mut, Auto.
Ins. Co., No. CIV.A. 15-0077, 2015 WL 3444288, at *5 (E.D. Pa. May 28, 2015). Chief among
them is the delay between Mr. Volgraf’s initial demand and Garrison’s onetime offer. “Delay is a
relevant factor in determining whether bad faith has occurred.” Padilla v. State Farm Mut. Auto.
Ins. Co., 31 F. Supp. 3d 671, 676 n.8 (E.D. Pa. 2014). Mr. Volgraf pleads a delay of nearly two
years from the initial demand and over three years from the injury. Moreover, within that period,
Mr. Volgraf alleges that Garrison promised to evaluate him but never did, nor did the insurer

allegedly provide an explanation for its nonfeasance.

 

 
Case 2:21-cv-01394-GEKP Document5 Filed 04/15/21 Page5of5

The Court is satisfied that Mr. Volgraf has met his burden of pleading a statutory bad faith
claim. To be sure, the facts adduced in discovery may establish that Garrison did not act in bad
faith. But it is not Mr. Volgraf’s burden to prove his claim at this stage of the proceeding.
Accordingly, the Court denies Garrison’s motion to dismiss Count II.

CONCLUSION

For the reasons set out in this Memorandum, the Court denies Defendant’s motion to

dismiss Count II. An appropriate order follows.

   

 

GENE E.K. PRATTER
NITED STATES DISTRICT JUDGE

 

 
